Citation Nr: 1224569	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  06-10 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected generalized anxiety disorder (GAD).

2.  Entitlement to an increased evaluation for GAD, rated as 50 percent disabling prior to June 22, 2011 and as 70 percent disabling from June 22, 2011. 


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) from June 2004 and May 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the Veteran's appeal, the RO increased the Veteran's PTSD disability evaluation from 50 percent to 70 percent effective from June 2011. 

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in January 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board waives any objection to the timeliness of the Veteran's substantive appeal with regard to entitlement to service connection for a back disability, and finds that both issues are currently on appeal. See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The issues of entitlement to service connection for peptic ulcer disease and psoriasis as secondary to service-connected GAD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See appellant's April 2012 brief, page 2.)  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Back Disability

The record reflects that the Veteran injured his back while employed with the U.S. Postal Service in December 1984.  The Veteran testified that after his neurosurgeon operated on his back, he was "supposed to be back to normal.  But because of my nerves I could not be laying down in bed.  The anxiety does not let me relax.  The muscle tissue did not heal well."  (See Board hearing transcript pages 6 - 7.)  Thus, the Veteran is contending that he has a back disability which was aggravated by his service-connected GAD.

A June 2003 VA medical record reflects that the Veteran had a herniated disc in 1985 and also had four laminectomies.  An April 2004 VA examination report reflects that the Veteran reported that his last surgery had been five years earlier, or in approximately 1999.  (A June 1998 VA record reflects that he had already had four laminectomies by that time.)  The June 2003 record also reflects that the Veteran reported that his back had gotten worse in the past year or two (approximately 2001 to 2003). 

A September 2004 VA clinical record reflects that the Veteran stated that he had been ordered by his doctor "to go only in light duty but I have been compelled to lift very heavy packages."

An April 2005 VA examination report reflects that the Veteran reported that his back disability has caused him to have depressed feelings which made his back condition more difficult.  

A June 2011 VA examination report reflects that the Veteran had a surgical implant for a stimulator in March 2008.

In sum, the Veteran has indicated that his back disability was worsened due to lifting heavy packages at work, but also that it has worsened due to his service-connected GAD.  38 C.F.R. § 3.310 provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

In a November 2003 VA Form 21-4142, the Veteran provided authorization for VA to obtain records from Dr. A.N. from January 2001.  Such records are associated with the claims file.  However, as the Veteran testified that his back muscle tissue did not heal well after surgery because he did not relax, the pertinent records would be those associated with his surgery and post surgery recovery.  As noted above, the record reflects that the Veteran had five surgeries (one for herniated disc and four laminectomies) prior to 2000, and another one in March 2008 (stimulator implant).  The Board finds that records pertinent to Veteran's surgeries would be helpful to the Board in adjudicating the claim and VA should attempt to obtain them.  

The Board also finds that a VA examination and opinion on whether the Veteran had an increase in severity of his back disability due to his GAD, and not due to the natural progress of the back disability, would be useful to the Board. 

GAD

The Veteran's attorney submitted a pre-hearing brief, dated in April 2012, in which he stated that the Veteran "is now pursuing a claim for Social Security Disability" and requested that VA obtain all pertinent Social Security Administration (SSA) records.   

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id. 

The Board acknowledges a June 2011 SSA reply to a VA request for records, which was negative for any records for the Veteran.  Nonetheless, the Veteran's attorney has indicated that the Veteran is applying for benefits.  Thus, there may now be pertinent SSA records.  The Board finds that a reasonable possibility exists that SSA records may help the Veteran substantiate his claim for an increased evaluation for his service-connected GAD; therefore, VA should attempt to obtain them.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received mental health/psychiatric treatment and back treatment, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include the Veteran's back surgery in 1985, four laminectomies, and a stimulator implant in approximately March 2008.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include pertinent VA treatment records from July 2011 to present.  

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder 

3.  Thereafter, schedule the Veteran for a VA examination to determine whether he has a back disability which was aggravated by the Veteran's service-connected GAD.  The term "aggravation" means that there is an increase in severity of a nonservice-connected disability or an injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  
Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).  

4.  Thereafter, readjudicate the issues on appeal, considering all evidence received since the most recent supplemental statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




